DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atterbury et al. (US. 20070123829A1)(“Atterbury”).
Re claim 1, Atterbury discloses a drug delivery device (Fig. 1-22, abstract) comprising; a housing (442, 444); a cylindrical member (506, Fig. 18-19) configured to be rotatably supported inside the housing (Fig. 19, ¶0134), wherein an outer surface of the cylindrical member is provided with at least a first track and a second track together (500, 509 and 512 are second tract and 510, 511, 513, 514 are first track, Fig. 19-20), the first and the second tracks together forming an encoder (Fig. 19-20, ¶0041), each of the first and the second tracks comprising conductive segments and non-conductive segments (black represent the conductive material and white represent non-conductive material, ¶00136), wherein the first and the second tracks are separated by a non-conductive strip (see annotated Fig. 19 of Atterbury); and at least first and second groups of contacts configured to engage the first and second tracks (first group 547, 548, 550, 551, and second group 545, 549, Fig.19- 21, ¶0139), respectively, at predetermined intervals along the length of the track, wherein the first group of contacts comprises more contacts than the second group of contacts does (specific time for 1 revelation, the first group are more than a second group, ¶ 0154).  

    PNG
    media_image1.png
    339
    565
    media_image1.png
    Greyscale

Annotated Fig. 19 of Atterbury
Re claim 5, Atterbury discloses wherein the cylindrical member is configured to be rotatable from an initial position into a number of discrete rotational positions (¶0141) and wherein the contacts of the first group of contacts are arranged such that a sequence of conductive and non-conductive segments engaged by the contacts of the first group of contacts in successive discrete rotational positions forms a Gray code (¶0141).  
Re claim 6, Atterbury discloses wherein the encoder has a higher bit depth than each individual track (Fig. 20, the depth of 500 is more than depth of every individual track 509 and 512 or the depth of  510, 511, 513, 514).  
Re claim 7, Atterbury discloses wherein a coding depth of the first track (509, 512 ) and a coding depth of the second track (510, 511, 513, 514) are combined such that a combined coding depth of the encoder equals a sum of the coding depths of the first track and the second track (depth of 509-514).  
Re claim 8, Atterbury discloses wherein each of the first track and the second track comprises a single track bit code (Fig. 20).  
Re claim 9, Atterbury discloses a switch configured: in a first position, connect electrically the first track and the second track (active, ¶0046, ¶0141); and in a second position, isolate electrically the first track and the second track (inactive, ¶0141).  
Re claim 10, Atterbury discloses a user actuatable plunger (120, ¶0179) configured to cause expulsion of a drug from the drug delivery device (¶0179), wherein depression of the plunger causes the switch to switch from the first position to the second position (¶0046).  
Re claim 11, Atterbury discloses wherein the conductive segments within each of the first and the second tracks are electrically connected to all other conductive segments in that track (Fig. 20).  
Re claim 12, Atterbury discloses wherein the conductive segments within each of the first track and the second track are electrically connected together by first and second common ground tracks immediately adjacent to respective ones of the first track and the second track (¶0144).  
Re claim 13, Atterbury discloses wherein the conductive and the non-conductive segments of the first and the second tracks are arranged such that when the cylindrical member is in an initial position, each contact is configured to engage a conductive segment (¶0154, Fig. 19, the starting zero can be at any location so that, each contacts can be contacting a conductive segment of the track).  
Re claim 14, Atterbury discloses a display (582, Fig. 18); and a processor  (426) configured to receive and interpret electrical signals from the contacts, to control application of electrical signals to the contacts and to control an operation of the display (¶0130, ¶0136).  
Re claim 15, Atterbury discloses wherein the processor is configured to cause an electrical signal to be applied to at least a first contact of the second group of contacts and simultaneously to monitor signals at least one other contact in order to determine a position of the cylindrical member (¶0140, ¶0144).  
Re claim 16, Atterbury discloses wherein the processor is configured: to cause an electrical signal to be applied to a first contact of the second group of contacts and simultaneously to monitor electrical signals at the first group of contacts (¶0144); and when no signals are detected at any of the first group of contacts, to cause an electrical signal to be applied to a second contact of the second group of contacts and simultaneously to monitor electrical signals at the first group of contacts (¶140, ¶0144).  
Re claim  17, Atterbury discloses wherein the processor is configured to: in response to detecting no signals at any of the first group of contacts when an electrical signal is applied to the second contact of the second group of contacts (¶0144), cause an electrical signal to be applied to a first contact of the first group of contacts and simultaneously to monitor electrical signals at other contacts of the first group of contacts (¶140, ¶0144).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atterbury.
As to claim 2, Atterbury discloses that the second group of contacts comprises two contacts (546, 549) and further disclose that the number of contact can be rows can be more than 6 so the contact can be more than 4 in first group (see ¶0137), but it is silent as to the specifics number of the first group of contacts comprises five contacts. The instant disclosure describes the parameter of the number of the contacts as being merely preferable (see lines 10-12 of page 3 of the speciation filed on 5/24/2019), and does not describe the number of contact as contributing any unexpected results to the system.  As such, parameters such as number of contact are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the number of contact of the coupling means would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
As to claim 3, Atterbury disclose that the row of conductive material segments and column of conductive material segments can be designed in different pattern  (¶0137, ¶0141), but it is silent as to the specifics the contacts of the first group of contacts are spaced to engage every sixth segment of the first track, and wherein the contacts of the second group of contacts are spaced to engage every twenty-seventh segment of the second track. The instant disclosure describes the parameter of the space between contacts in the first group and the spaces of the contacts in the second group as being merely preferable (see lines 14-16 of page 3 of the speciation filed on 5/24/2019), and does not describe space between the contact as contributing any unexpected results to the system.  As such, parameters such as space between the contact are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that space between the contact of the coupling means would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
 Re claim 4, embodiment of Fig. 20 of Atterbury fails to disclose wherein the tracks are helical tracks and wherein the housing and the cylindrical member are configured such that the cylindrical member moves in a first axial direction relative to the housing when rotated in a first rotational direction relative to the housing.  
However, embodiment of Fig. 27 of Atterbury discloses wherein the tracks are helical tracks ( tracks 800 are located on the helical plunger 710 so tracks are helically advanced) and wherein the housing and the cylindrical member are configured such that the cylindrical member  (710) moves in a first axial direction relative to the housing when rotated in a first rotational direction relative to the housing (¶0171).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the tracks of the embodiment of Fig. 20 of Atterbury so that the tracks are helical tracks and wherein the housing and the cylindrical member are configured such that the cylindrical member moves in a first axial direction relative to the housing when rotated in a first rotational direction relative to the housing as taught by embodiment of Fig. 27 of Atterbury for the purpose of using an art recognized pattern of the tracks and using  the groove of the helical thread to separate the contact of the sensors (Atterbury, ¶0179).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783